 


109 HR 2343 IH: Medicare Disability Eligibility Improvement Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2343 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title II of the Social Security Act to eliminate the 24-month waiting period for disabled individuals to become eligible for Medicare benefits. 
 
 
1.Short titleThis Act may be cited as the Medicare Disability Eligibility Improvement Act of 2005. 
2.Elimination of waiting period for Medicare disability benefits 
(a)In generalSection 226(b) of the Social Security Act (42 U.S.C. 426(b)) is amended— 
(1)in paragraph (2)(A), by striking , and has for 24 calendar months been entitled to,; 
(2)in paragraph (2)(B), by striking , and has been for not less than 24 months,; 
(3)in paragraph (2)(C)(ii), by striking , including the requirement that he has been entitled to the specified benefits for 24 months,; 
(4)in the first sentence, by striking for each month beginning with the later of (I) July 1973 or (II) the twenty-fifth month of his entitlement or status as a qualified railroad retirement beneficiary described in paragraph (2), and and inserting for each month for which the individual satisfies paragraph (2), beginning with the first month in which the individual satisfies such paragraph, and; 
(5)in the second sentence, by striking the twenty-fifth month of his entitlement and all that follows through paragraph (2)(C) and; and 
(6)in the third sentence, by striking , but not in excess of 24 such months. 
(b)Conforming amendments 
(1)Section 226Section 226 of the Social Security Act (42 U.S.C. 426) is amended by striking subsections (f) and (h). 
(2)Medicare descriptionSection 1811(2) of such Act (42 U.S.C. 1395c(2)) is amended by striking have been entitled for not less than 24 months and inserting are entitled. 
(3)Medicare coverageSection 1837(g)(1) of such Act (42 U.S.C. 1395p(g)(1)) is amended by striking 25th month and inserting first month. 
(4)Railroad retirement systemSection 7(d)(2)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231f(d)(2)(ii)) is amended— 
(A)by striking has been entitled to an annuity and inserting is entitled to an annuity; 
(B)by striking , for not less than 24 months; and 
(C)by striking could have been entitled for 24 calendar months, and. 
(c)Effective dateThe amendments made by this section shall apply to insurance benefits under title XVIII of the Social Security Act with respect to items and services furnished in months beginning at least 90 days after the date of the enactment of this Act. 
 
